The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions
This application contains claims directed to the following patentably distinct species.

Applicants are required to elect a single species from the following:

A. Essential Oil
For example (See Specification at paragraph [0007]: Table of essential oils):
Basil; Rose; Amber; Bergamot; Rosemary; Black tea; Black pepper; Tea tree; Tabac; Cedarwood;
Thyme; Fig leaf; Clove; Ylang Ylang; Ambroxan; Frankincense; Grapefruit; Daisy; Geranium;
Vetiver Saffron; Lavender; Sandalwood; Oud; Nutmeg; Musk; Whisky wine; Palmarosa; Jasmine; Rum;
Patchouli; Magnolia Cinnamon; or, flower.

Remarks regarding Claim Set filed 4/16/2020
Claim 1: (ii) the term: ‘respectively’ should be deleted from scope of the claimed invention
         (ii) ang: misspelled, should read as ‘and’

         
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
 Applicants are required to IDENTIFY THE CLAIMS encompassing the elected species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different electronic resources and/or employing different search strategies or search string queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626